UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-599



In Re:   RONALD MCGILL,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                         (CA-98-272-5-F-3)


Submitted:   September 10, 1998       Decided:   September 22, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald McGill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald McGill has filed a petition for a writ of mandamus

seeking to have this court compel the District Court for the

Eastern District of North Carolina to either issue a writ of habeas

corpus or grant his motion for either a temporary restraining order

or a preliminary injunction. Mandamus is a drastic remedy to be

used only in extraordinary circumstances. See Kerr v. United States

Dist. Court, 426 U.S. 394, 402 (1976). Because McGill’s habeas

corpus petition has been transferred to the District Court for the

District of South Carolina, his petition for mandamus relief is

moot. Accordingly, although we grant McGill’s motion to proceed in

forma pauperis, we deny his petition for mandamus relief. We also

deny McGill’s motions for a temporary restraining order and/or a

preliminary injunction, to dispense with the requirement of a secu-

rity bond, and for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2